Appellant was convicted of the offense of assault with intent to murder, and his punishment fixed at imprisonment in the penitentiary for the term of four years. Code 1940, Tit. 14, § 38.
The appeal is on the record proper, without bill of exceptions.
There is no question but that the offenses of "assault with intent to murder," and "assault with intent to rob" are "offenses of the same general nature and belong to the same family of crimes;" and that the "mode of trial and nature of the punishments are the same." Hence, in separate counts of the indictment, it is proper to join the two offenses in the one prosecution. Thomas v. State, 111 Ala. 51, 20 So. 617; Lucas v. State, 144 Ala. 63, 39 So. 821, 3 L.R.A., N.S., 412.
Here, there were two counts in the indictment, each properly drawn, and the first charging the offense of "assault with intent to murder;" the second that of "assault with intent to rob." Appellant was found guilty under the first.
True, the said counts were not numbered one and two. But that, we apprehend, was unnecessary. The word "Count" connotes, as we understand it, no *Page 233 
more than the word "Paragraph". Words and Phrases, Permanent Edition, Vol. 10 pages 10 and 11. There were two distinct paragraphs, and the demurrers to the indictment were properly overruled.
Nothing else is presented. The judgment is affirmed.
Affirmed.